Case: 15-13839    Date Filed: 04/28/2016   Page: 1 of 6


                                                        [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-13839
                           Non-Argument Calendar
                         ________________________

                           Agency No. A077 798 984

JORGE MANZANARES-SALDANA,

                                                                       Petitioner,

                                          versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                          ________________________

                                (April 28, 2016)

Before TJOFLAT, ROSENBAUM, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Jorge Manzanares-Saldana seeks review of the Board of Immigration

Appeals’s (“BIA”) final order affirming the Immigration Judge’s (“IJ”) denial of
                Case: 15-13839       Date Filed: 04/28/2016      Page: 2 of 6


his application for withholding of removal under the Immigration and Nationality

Act (“INA”). 1 See 8 U.S.C. § 1231(b)(3). Manzanares-Saldana argues that he was

persecuted and targeted as a member of a cognizable social group because

members of his family and their neighbors had been kidnapped, killed, or extorted

by a gang. He contends that his family meets the definition of a protected “social

group” because membership in his family is immutable. Additionally, he argues

that he is also a part of a cognizable group of native Mexicans who are singled out

and preyed upon after returning to Mexico from the United States. After careful

review, we deny the petition for review.

       We review the BIA’s decision as the final judgment, unless the BIA

expressly adopted the IJ’s decision. Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir.

2007). Because the BIA issued its own opinion in this case, we review the BIA’s

opinion only. Id. We lack jurisdiction to consider claims raised in a petition for

review unless the petitioner has exhausted his administrative remedies by raising

those claims before the BIA. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d
1247, 1250-51 (11th Cir. 2006).

       We review the BIA’s legal conclusions, including its determination of

whether a group qualifies as a particular social group under the INA, de novo.
       1
         Manzanares-Saldana also sought withholding of removal under the Convention Against
Torture (“CAT”), 8 C.F.R. § 1208.16. He does not challenge the denial of CAT relief in his brief
to this Court, though, so we do not address his CAT claim. See Kazemzadeh v. U.S. Att’y Gen.,
577 F.3d 1341, 1352 (11th Cir. 2009) (deeming abandoned petitioner’s CAT claim to which
petitioner’s brief made only a “passing reference”).
                                               2
              Case: 15-13839     Date Filed: 04/28/2016   Page: 3 of 6


Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1350 (11th Cir. 2009). The BIA’s

determination that a petitioner is ineligible for asylum or withholding of removal is

reviewed under the substantial-evidence test, and we must affirm the decision “if it

is supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir.

2001) (internal quotation marks omitted).

      To qualify for withholding of removal, an applicant must establish that his

life or freedom would be threatened in his country of origin because of his race,

religion, nationality, membership in a particular social group, or political opinion.

See 8 U.S.C. § 1231(b)(3)(A). The applicant must demonstrate that he would

“more likely than not” be persecuted based upon a protected ground, such as

membership in a particular social group, upon being returned to his home country.

Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1375 (11th Cir. 2006).

      Congress has not defined what constitutes a “particular social group” under

the INA, but in Castillo-Arias v. U.S. Attorney General, we approved the BIA’s

definition of the term as a group of persons who share a common characteristic that

is either immutable or fundamental to its members’ individual identities or

consciences. 446 F.3d 1190, 1196-97 (11th Cir. 2006). Furthermore, the group

must have sufficient “social visibility” but must not be “too numerous or inchoate.”




                                         3
                Case: 15-13839        Date Filed: 04/28/2016      Page: 4 of 6


Id. at 1197-98. Significantly, “[t]he risk of persecution alone does not create a

particular social group within the meaning of the INA.” Id. at 1198.

       In Castillo-Arias, we affirmed the BIA’s determination that noncriminal

informants working against cartels were not a particular social group, in part

because no evidence revealed that the cartels would treat the informants any

differently from other persons the cartels perceived to have interfered with their

activities. Id. Furthermore, virtually the entire population of the country was

subject to persecution by the cartels, and risk of persecution alone does not create a

particular social group within the meaning of the INA. Id. Relying on Castillo-

Arias, we held in Cendejas Rodriguez v. U.S. Attorney General that a proposed

family-member group did not constitute a particular social group, noting that the

defining attribute of the group was persecution by a drug-trafficking organization.

735 F.3d 1302, 1310 (11th Cir. 2013).

       Here, the BIA did not err in determining that Manzanares-Saldana’s

proposed group, to the extent one was identified with particularity, did not

constitute a particular social group under the INA.2 Like the proposed social group

in Cendejas Rodriguez, Manzanares-Saldana’s proposed family-member group’s

defining attribute is its persecution by the criminal gangs, and “the risk of


       2
          In fact, Manzanares-Saldana’s attorney seemed to concede this point in closing
argument at the merits hearing: “I do understand case law in this circuit and I do believe that my
client doesn’t really fit in any particular social group.”
                                                4
               Case: 15-13839    Date Filed: 04/28/2016   Page: 5 of 6


persecution alone does not create a particular social group.” Cendejas Rodriguez,
735 F.3d at 1310 (quoting Castillo-Arias, 446 F.3d at 1198).             Manzanares-

Saldana’s alternative argument—that he qualifies as a member of a social group of

returnees from the United States—is unexhausted because he did not raise it before

the BIA, so we lack jurisdiction to review it. See Amaya-Artunduaga, 463 F.3d at

1250.

        Furthermore, the record supports the BIA’s determination that Manzanares-

Saldana failed to show that the harm he feared from the criminal gangs arose from

his membership in a particular social group. “[E]vidence that either is consistent

with acts of private violence or the petitioner’s failure to cooperate with guerillas,

or that merely shows that a person has been the victim of criminal activity, does

not constitute evidence of persecution based on a statutorily protected ground.”

Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1258 (11th Cir. 2006). Manzanares-

Saldana’s evidence reflects that the extorters were motivated by financial reasons

and that members of his family were beaten or killed for failure to comply with the

extorter’s demands. While we can understand Manzanares-Saldana’s concerns, the

evidence simply does not reflect persecution based on a statutorily protected

ground. See id. Accordingly, substantial evidence supports the BIA’s decision

that Manzanares-Saldana failed to establish a nexus between his membership in a

particular social group and the harm he feared in Mexico.


                                          5
       Case: 15-13839    Date Filed: 04/28/2016   Page: 6 of 6


For these reasons, we must deny Manzanares-Saldana’s petition for review.

PETITION DENIED.




                                 6